ALLOWABILITY NOTICE
Information Disclosure Statement (IDS)
The information disclosure statement submitted on January 4, 2021, has been considered by the Examiner and made of record in the application file.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview on March 1, 2021 and email message on March 4, 2021, by Chiu Hung Luk.
The application has been amended as follows:
IN THE CLAIMS:
17. (Currently Amended) One or more computer readable media storing executable instructions that, when executed by one or more processors of an electronic device, cause the one or more processors to perform acts comprising:
determining, based on detected location change data of the electronic device, when the electronic device is moved from a first position to a second position, one or more communication objects corresponding to one or more second clients of a preset communication application running on one or more neighboring devices according to an 
arranging and displaying one or more communication session interfaces associated with the preset communication application in the electronic device in an ascending order of respective one or more distances between the one or more neighboring devices and the electronic device, the one or more communication session interfaces being used for implementing respective one or more communication sessions for the one or more communication objects.
Allowable Subject Matter
Claims 1-20 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
The prior art(s) of record discloses(s) subject matter common in scope to the present application, e.g., detecting a plurality of neighboring devices within a preset range in a vicinity of the electronic device, the electronic device having a first client of a preset communication application; determining a communication object corresponding to a second client of the preset communication application running on a neighboring device; and displaying a communication session interface associated with the preset communication application on the electronic device, the communication session interface being used for implementing a communication session for the communication object.
	However, in agreement with the applicant’s arguments and after amendment to the claims, said prior art(s) fail(s) to disclose each and every detail of the claimed invention as specifically recited by at least independent claim(1s) 1, 9, and 17, 
Claim(s) 2-8, 10-16, and 18-20 are allowable by virtue of their dependency on claim(s) 1, 9, and 17, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., transferring sessions between devices and broadband near-field communication supporting screen and application sharing.
US 9913082 B2		US 7809842 B2
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents 
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
March 4, 2021